Name: Commission Implementing Regulation (EU) NoÃ 470/2011 of 16Ã May 2011 amending Regulation (EC) NoÃ 828/2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements
 Type: Implementing Regulation
 Subject Matter: food technology;  trade policy;  beverages and sugar;  tariff policy;  economic geography;  marketing
 Date Published: nan

 17.5.2011 EN Official Journal of the European Union L 129/5 COMMISSION IMPLEMENTING REGULATION (EU) No 470/2011 of 16 May 2011 amending Regulation (EC) No 828/2009 laying down detailed rules of application for the marketing years 2009/2010 to 2014/2015 for the import and refining of sugar products of tariff heading 1701 under preferential agreements THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1528/2007 of 20 December 2007 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements (1), and in particular Article 9(5) thereof, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (2), and in particular Article 11(7) thereof, Whereas: (1) Pursuant to Article 1(4) of Commission Regulation (EC) No 828/2009 (3), a country listed in Annex I to Regulation (EC) No 1528/2007 or listed as least-developed country in Annex I to Regulation (EC) No 732/2008 is eligible to be added to Annex I to Regulation (EC) No 828/2009. (2) Uganda is a least-developed country listed as least-developed country in Annex I to Regulation (EC) No 732/2008 and has requested the Commission to be listed in Annex I to Regulation (EC) No 828/2009. Uganda produces sugar and is therefore a potential exporter to the European Union. (3) Regulation (EC) No 828/2009 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Part I of Annex I to Regulation (EC) No 828/2009 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 31.12.2007, p. 1. (2) OJ L 211, 6.8.2008, p. 1. (3) OJ L 240, 11.9.2009, p. 14. ANNEX Part I: Least-developed countries Group label Third country Reference number NON-ACP-LDC Bangladesh Cambodia Laos Nepal 09.4221 ACP-LDC Benin Burkina Faso Democratic Republic of Congo Ethiopia Madagascar Malawi Mozambique Senegal Sierra Leone Sudan Tanzania Togo Uganda Zambia 09.4231